Citation Nr: 0516187	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969, to include a period of service in the 
Republic of Vietnam from September 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  The Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the veteran in the development of 
the facts pertinent to his claim. 

A review of the claims file reveals evidence that the veteran 
has been diagnosed as having PTSD.  Specifically, VA 
outpatient treatment records dated from 2002 to 2003 reflect 
the veteran's ongoing treatment for PTSD.

The veteran's service personnel records do not indicate the 
veteran's receipt of any awards or decorations denoting 
participation in combat.  The veteran's military occupational 
specialty was cook.  His foreign service included service in 
Vietnam.  The veteran has described stressful events in 
service, to include: being subjected to incoming mortar fire 
several times a week; seeing seriously injured people; and 
witnessing a bomb in the dining hall, the blast of which 
caused him to fall and knock out his front tooth. 

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard; before this, however, the RO should request a 
comprehensive statement from the veteran containing as much 
detail as possible regarding each of the alleged stressors, 
to include approximate dates, places, and any other 
identifying information.  See Zarycki v. Brown, 6 Vet. App. 
91 (1993).

Accordingly, this matter is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following action:  

1.  The RO or the AMC should request the 
veteran to provide as many details as 
possible concerning the circumstances of 
his alleged stressors, to include the 
approximate dates, places, and 
identifying information concerning any 
other individuals involved in the events,  
including their full names, rank, units 
of assignment, and any other identifying 
detail.  

2.  The RO or the AMC should then forward 
the pertinent stressor information of 
record (including copies of the veteran's 
service personnel records and a listing 
of alleged stressors) to the USASCRUR and 
request that that organization attempt to 
verify the claimed stressors. 

3.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA psychiatric examination to determine 
if the veteran has PTSD due to a service 
stressor or stressors.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner. 

The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should identify 
all currently present acquired 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

5.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




